DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 1/21/2021 for application number 17/154,619. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath or Declaration and Claims.
Claims 1-20 are presented for examination. Claims 1, 19 and 20 are independent claims. 

Drawings
The drawings filed 1/21/2021 are deemed acceptable for examination proceedings.


Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al.  (US Patent Application 2019/0297153; hereinafter Yoshida)  in view of Altman et al. (US Patent Application 2007/0281716; hereinafter Altman).  

As to independent claim 1, Yoshida teaches a method for physical proximity graphing, comprising: 
identifying location information for a plurality of humans corresponding to a first time period, wherein the location information is based at least in part on an indication that a human is located within a premise during the first time period [Fig. 6, Para 0058 - first user location information is received, the first user location information including a centroid and radius associated with the first user position. As described above, location information can include a user location (e.g., expressed as a centroid using longitude and latitude), a duration associated with a user being present at the location (e.g., measured by a start time and end time)]; 
causing to display, at a first device operated by a first human of the plurality of humans, a list of humans from the plurality of humans based at least in part on the location information for the plurality of humans [Fig. 7, Para 0073 - FIG. 7 shows a spatial overlap map 700, user A centroid 701, user B centroid 702, user A visit object 703 and user B visit object 704]; 
receiving an input from the first device that identifies a first set of humans from the list of humans as being within a proximity threshold with the first human during the first time period [Para 0078-  one user discloses her location (e.g., paying for the bill with a credit card or tagging a photo with a venue), thus confirming her presence at that specific restaurant. The system described herein can determine the first user is closely geo-located to other individuals with whom she has strong social ties and can extrapolate that the other individuals are at that same location]; 
storing a hashed identifier and an indication of the first time period for the first human and for each human of the identified first set of humans [Para 0006 -  the first user information further includes a first user device identifier and a first user duration, the first user duration including a start time and end time corresponding to the first user being associated with the first centroid; Para 0029 - Server 106 can include one or more server computers implementing a database 108 for holding the data gathered about the user – Examiner considers such first user information as a hashed identifier]; 
generating a graph comprising the hashed identifier for the first human and for each human of the identified first set of humans [Para 0030 - FIG. 2 is a diagram showing a social graph 200, according to some embodiments of the present disclosure. The social graph 200 includes nodes 202 204 206, node parameters 212 214 216, and links 220 222 224; Fig. 7, Para 0073 - FIG. 7 shows a spatial overlap map 700, user A centroid 701, user B centroid 702, user A visit object 703 and user B visit object 704]; 
identifying a set of instances of humans being within the proximity threshold, within a time window that includes the first time period, for a second set of humans from the plurality of humans based at least in part on the graph [Para 0043 - A commonality factor can be determined for an entity based on a changed parameter for the entity. For example, when an entity travels to a new location, a social graph can be created based on factors that are relevant to traveling to a new place (e.g., hotel, rental car, restaurants)… changed parameter information includes both a location and time associated with the changed parameter; Para 0061 - a relationship score is determined between the first user and the second user based on an amount of overlap between a first user radius and a second user radius and a social metric indicating a strength of a social relationship between the first and second user. Note that the following is only an example of such an algorithm, which can take various forms (e.g., threshold decision, probabilistic decision trees, etc.) is: [0062] temporal overlap metric*spatial overlap metric*social connection metric>threshold.fwdarw.user2 will be assigned user1 venue information]; and 
Yoshida does not appear to teach:
sending a message to one or more devices operated by one or more humans of the second set of humans based at least in part on identifying the set of instances. 
However, Altman teaches in the same field of endeavor:
sending a message to one or more devices operated by one or more humans of the second set of humans based at least in part on identifying the set of instances [Abs - The process facilitates the transmission of a user specified message or a pre-defined message to one or more acquaintances of the groups of acquaintances within a pre-defined distance to the user. The contents of the user specified message and pre-defined message is based on the characteristics of the group and the relative distance of the members to the user.];
It would have been obvious to one of ordinary skill in art, having the teachings of Yoshida and Altman at the time of filing, to modify techniques for geo-locating individuals based on a derived social network taught by Yoshida to include the concept of message transmission system for users of location-aware mobile communication devices in a local area network disclosed by Altman to help initiate communication and messaging among users based on the relative location of the users with respect to each other or a place of interest [Altman, Para 0006].
One of the ordinary skill in the art wanted to be motivated to include the concept of message transmission system for users of location-aware mobile communication devices in a local area network disclosed by Altman to help initiate communication and messaging among users based on the relative location of the users with respect to each other or a place of interest [Altman, Para 0006].

As to dependent claim 2, Yoshida and Altman teach the method of claim 1. 
Yoshida further teaches: further comprising: retrieving, from a database, one or more data objects related to the first human; and 
generating the hashed identifier for the first human based at least in part on the one or more data objects [Para 0032 - The parameters 212 214 216 can include information identifying the entity and describing at least one of a relationship to a location, activity, or transaction associated with the entity. For example, if the entity is as person, the parameters can include an identification number, birthday, gender, employer, credit rating, location (and location accuracy), salary, recent transactions, and recent activities].
As to dependent claim 4, Yoshida and Altman teach the method of claim 2. 
Yoshida further teaches: wherein the hashed identifier for the first human is generated based at least in part on a user identifier, an email address, a phone number, a name, a timestamp, contact information, lead information, opportunity information, account information, or a combination thereof [Para 0006 -  the first user information further includes a first user device identifier and a first user duration, the first user duration including a start time and end time corresponding to the first user being associated with the first centroid].

As to dependent claim 5, Yoshida and Altman teach the method of claim 1. 
Altman further teaches: sending a notification to the first device on a periodic basis, wherein the causing to display the list of humans from the plurality of humans is based at least in part on the notification [Para 0065 -  The GPS polling method is an iterative polling method that employs a caching mechanism that updates a user's location based on known location information and user behavior. Instead of polling each mobile device in the network at a fixed frequency, the frequency of the location polls for each device depends on the movement and/or activity (interaction with the server) of the user].

As to dependent claim 6, Yoshida and Altman teach the method of claim 1. 
Altman further teaches: further comprising: 
identifying a notification trigger [Para 0067 - a smart polling process is executed wherein the change in distance (distance delta) of the user from the present location and the previous location is used to set the polling frequency, and the location information is updated to the server computer. In step 1010 it is determined whether the new fixed location differs from the previous location by a threshold distance]; and 
sending a notification to the first device based at least in part on the notification trigger, wherein the causing to display the list of humans from the plurality of humans is based at least in part on the notification [Para 0068 -  The initial and modified location polling frequencies can be set to any value in accordance with the requirements and constraints of the server and mobile devices].

As to dependent claim 7, Yoshida and Altman teach the method of claim 1. 
Yoshida further teaches: further comprising: 
identifying proximity information for the list of humans [Para 0018], 
wherein the proximity information comprises a measured proximity between the first human and one or more humans of the list of humans [Para 0021- the user device 102 can include any computerized device capable of recording and transmitting information about a user's proximity to another user or to a location]; 
causing to display an indication of the subset of the list of humans [Fig. 7].
Altman further teaches:
identifying a subset of the list of humans based at least in part on the proximity information [Para 0045 - The information in this database can be organized in any number of ways. For friends, a grouping function allows the user to define specific sub-groups of friends to facilitate finding or messaging select people out of the total number of friends. Thus, friends and acquaintances can be grouped into different categories to allow easier identification and contact with specific people.].

As to dependent claim 8, Yoshida and Altman teach the method of claim 1. 
Yoshida further teaches: wherein the indication that the human is located within the premise during the first time period comprises an indication that the human physically accessed the premise during the first time period [Para 0017 - an amount of time a user dwells at a particular location (also referred to herein as a “visit”) with reference to an amount of time a social connection dwells at the same location also informs venue information associated with the user].

As to dependent claim 9, Yoshida and Altman teach the method of claim 8. 
Altman further teaches: wherein the indication that the human physically accessed the premise during the first time period comprises an indication that the human used a near-field communication device on the premise during the first time period [Para 0039 - Such a location determination component can be a GPS module or assisted GPS (A-GPS) that provides the location of the mobile communication devices in terms of latitude/longitude coordinates, or a cell phone locator module that provides the location in terms of distance to the nearest fixed cell transmitter location or a group of transmitters, or other similar location determination method.].

As to dependent claim 10, Yoshida and Altman teach the method of claim 1. 
Yoshida further teaches: further comprising: 
receiving a second input from the first human that identifies a third set of humans from a second list of humans as being within the proximity threshold with the first human during a second time period ; and 
storing a second hashed identifier and a second indication of the second time period for the first human and for each human of the identified third set of humans in the graph. [Para 0006 - the threshold value is based on at least one of a received threshold value; a distribution of relationship scores associated with a plurality of users; and an application of a machine learning algorithm to a plurality of user location information and user venue information – Examiner notes that more than two users can be added to a social graph].

As to dependent claim 11, Yoshida and Altman teach the method of claim 1. 
Altman further teaches: 
wherein the indication that the human is located within the premise during the first time period comprises an indication that the human was scheduled to be within the premise during the first time period [Para 0060 - The alert function can also be used to facilitate other interactive features, such as displaying or alerting the user to the location of places of interest in the displayed area or the time and location of events of interest when the user enters a particular area]. 

As to dependent claim 12, Yoshida and Altman teach the method of claim 1. 
Altman further teaches:  further comprising: identifying additional location information for one or more humans of the plurality of humans, wherein the additional location information comprises public transit information for the one or more humans of the plurality of humans, wherein the list of humans is further based at least in part on the additional location information [Para 0054 - the location-based social network manager includes a point of interest (POI) feature that allows users in the network to program and share private and public points of interest with one another]. 

As to dependent claim 13, Yoshida and Altman teach the method of claim 1. 
Yoshida further teaches:  wherein the graph comprises a bidirectional graph [Fig. 2 – Examiner notes that links are not associated with a specific direction]. 

As to dependent claim 14, Yoshida and Altman teach the method of claim 1. 
Yoshida further teaches:  wherein the hashed identifier for the first human and for each human of the identified first set of humans are stored as nodes in the graph [Fig. 2, Para 0041 – For every connection, there are two nodes (e.g., 202 and 204) representing each of the two users]. 

As to dependent claim 17, Yoshida and Altman teach the method of claim 1. 
Yoshida further teaches:  wherein identifying the set of instances of humans being within the proximity threshold comprises: traversing a plurality of levels of the graph [Para 0035 and 0036 - sub-graphs representing the effective reach of an entity are provided. These sub-graphs—known as ego networks—are distance-limited sub-graphs for an entity… A maximum traversal distance can be set that restricts the sub-graph to paths that are less than the maximum traversal distance measured in axons – Yoshida teaches traversing a multiple sub-groups by setting a maximal traversal distance]. 

As to dependent claim 18, Yoshida and Altman teach the method of claim 1. 
Yoshida further teaches:  wherein identifying the set of instances of humans being within the proximity threshold comprises: traversing the graph based at least in part on a plurality of stored indications corresponding to a plurality of time periods [Para 0005 - the social relationship being defined at least in part by a number of times and an amount of time a first user is in a proximate location to the second user prior to receiving the first user location information and the second user location information; Para 0006 - the first user information further includes a first user device identifier and a first user duration, the first user duration including a start time and end time corresponding to the first user being associated with the first centroid. In some embodiments, the second user information further includes a second user identifier and a second user duration, the second user duration associated with start time and end time corresponding to the second user being associated with the second centroid. In some embodiments, the venue correlation score is based on an amount of overlap between the first user duration and the second user duration]. 

As to independent claims 19 and 20, the claims are substantially similar to claim 1 and are rejected on the same ground. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Altman, further in view of Semlani et al. (US Patent Application 2016/0117780; hereinafter Semlani).  

As to dependent claim 3, Yoshida and Altman teach the method of claim 2. 
Yoshida and Altman do not appear to teach:  wherein: the database comprises a multi-tenant customer relationship management (CRM) database; and 
However, Semlani teaches in the same field of endeavor:
wherein: the database comprises a multi-tenant customer relationship management (CRM) database [Para 0024 - the methods described herein may be implemented as software routines forming part of a database system for the storage and management of data records. As used herein, the term multi-tenant database system (“MTS”) refers to those systems in which various elements of hardware and software of the database system may be shared by one or more customers]; and
the first human is associated with a first tenant of the multi-tenant CRM database [Para 0035 - In some multi-tenant database systems, tenants may be allowed to create and store custom objects, or they may be allowed to customize standard entities or objects] the method further comprising: 
receiving, from an administrative user for the first tenant of the multi-tenant CRM database, an indication of one or more hashing parameters specific to the first tenant, wherein the one or more data objects are retrieved from the database and the hashed identifier is generated for the first human based at least in part on the one or more hashing parameters specific to the first tenant [Para 0075 - while an administrator is using that user system to interact with system 116, that user system has the capacities allotted to that administrator. In systems with a hierarchical role model, users at one permission level may have access to applications, data, and database information accessible by a lower permission level user, but may not have access to certain applications, database information, and data accessible by a user at a higher permission level].
  It would have been obvious to one of ordinary skill in art, having the teachings of Yoshida, Altman and Semlani at the time of filing, to modify techniques for geo-locating individuals based on a derived social network taught by Yoshida and message transmission system for users of location-aware mobile communication devices in a local area network disclosed by Altman to include the concept of purchasing contact information from an electronically displayed map disclosed by Semlani to have a mobile application that supports real time lead support, including identifying and locating contacts that are near the user's present location [Semlani, Para 0008].
One of the ordinary skill in the art wanted to be motivated to include the concept of purchasing contact information from an electronically displayed map disclosed by Semlani to have a mobile application that supports real time lead support, including identifying and locating contacts that are near the user's present location [Semlani, Para 0008].

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et  in view of Altman, further in view of Beecham et al. (US Patent Application 2019/0288850; hereinafter Beecham).  

As to dependent claim 15, Yoshida and Altman teach the method of claim 14. 
Yoshida and Altman do not appear to teach:  wherein the nodes in the graph comprise Merkle Trie trees. 
However, Beecham teaches in the same field of endeavor:
wherein the nodes in the graph comprise Merkle Trie trees [Para 0085 - when data is written to the database or read from the database, that data is written into specific fields of the elements (e.g., attributes of node content of nodes) of the Merkle Tree or read from specific fields of the elements of the Merkle Tree (rather than just a hash digest of the data residing in the Merkle Tree with the entire data residing in an external datastore)].
It would have been obvious to one of ordinary skill in art, having the teachings of Yoshida, Altman and Beecham at the time of filing, to modify techniques for geo-locating individuals based on a derived social network taught by Yoshida and message transmission system for users of location-aware mobile communication devices in a local area network disclosed by Altman to include the concept of decentralized database optimization disclosed by Beecham to reduce the number of read/write operations necessary to transact with the chain, further reducing potential latency [Beecham, Para 0085].
One of the ordinary skill in the art wanted to be motivated to include the concept of decentralized database optimization disclosed by Beecham to reduce the number of read/write operations necessary to transact with the chain, further reducing potential latency [Beecham, Para 0085].


As to dependent claim 16, Yoshida, Altman and Beecham teach the method of claim 15. 
Beecham further teaches:  wherein identifying the set of instances of humans being within the proximity threshold comprises: determining a partial hash associated with the first human; and identifying one or more hashed identifiers in the graph associated with the first human based at least in part on the partial hash and the Merkle Trie trees [Para 0084 - Merkle Trees generally work by a tree of cryptographic hashes in which each element of the tree contains a hash of the information contained by its children, and leaf elements are hashes of the subject data stored in the Merkle Tree.. the data being by the database stored is not part of the Merkle Tree, only a hash digest of the data is part of the Merkle Tree]. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dunn et al. (US Patent Application US 2014/0280108 A1) – teaches a technique of implementing an interface to view and explore socially relevant concepts of an entity graph including, for example, means of a social network system to perform operations including retrieving contextually relevant data for a plurality of concepts within an entity graph of the social network system.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176